 1 MCGREGOR W. SCOTT
   United States Attorney
 2 W. DEAN CARTER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2781
   Facsimile: (916) 554-2900
 5 Dean.Carter@usdoj.gov

 6 Attorneys for the United States

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   MICHELLE TAFOYA,                                     CASE NO.: 2:19-CV-00535-MCE-KJN
12                                Plaintiff,              STIPULATION AND PROTECTIVE
                                                          ORDER
13   v.
14   UNITED STATES OF AMERICA,
15                                Defendant.
16

17

18          Pursuant to the agreement of the parties before the Court during the informal telephonic
19 discovery conference held on March 12, 2020, Plaintiff Michelle Tafoya and Defendant United
20 States of America respectfully submit this stipulation and proposed protective order.

21

22

23

24

25
26

27

28
                                                      1
29 STIPULATION AND ORDER

30
 1 Dated: March 13, 2020
                                     MCGREGOR W. SCOTT
 2                                   United States Attorney
 3                         By:       /s/ W. Dean Carter
                                     W. DEAN CARTER
 4                                   Assistant United States Attorney
 5                                   Attorneys for Defendant
                                     United States of America
 6

 7 Dated: March 13, 2020             DREYER BABICH BUCCOLA WOOD
                                     CAMPORA, LLP
 8
                           By:       /s/ Andrew Minney (authorized on 3/13/20)
 9                                   Andrew Minney
10
                                     Attorneys for Plaintiff
11                                   Michelle Tafoya

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                 2
29 STIPULATION AND ORDER

30
 1                             IN THE UNITED STATES DISTRICT COURT

 2                                 EASTERN DISTRICT OF CALIFORNIA

 3

 4   MICHELLE TAFOYA,                                       CASE NO.: 2:19-CV-00535-MCE-KJN
 5                                 Plaintiff,               PROTECTIVE ORDER
 6   v.
 7   UNITED STATES OF AMERICA,
 8                                 Defendant.
 9

10

11           Pursuant to the agreement of the parties before the Court during the informal telephonic
12 discovery conference held on March 12, 2020, it is hereby

13           ORDERED that Defendant United States of America’s attorneys may communicate with
14 Plaintiff Michelle Tafoya’s treating healthcare providers about any medical matter as to which

15 Plaintiff waived the physician-patient privilege by filing this case – that is, information relevant to

16 the causes, treatment, extent, and consequences of the injuries for which Plaintiff seeks

17 compensation – and any other non-privileged information concerning Plaintiff’s health condition and

18 medical history at the time of the incident; and it is further

19           ORDERED that each of the health care providers are authorized, but not required, by this
20 Protective Order to disclose to defense counsel health information that directly or indirectly relates

21 to the causes, treatment, extent, and consequences of the injuries that are the subject of this case.

22 The health care providers may identify and refer to medical documents in the course of any

23 discussion with defense counsel, and they may provide such documents or copies of such documents

24 to defense counsel who shall then provide a copy of such documents to Plaintiff’s counsel; and it is

25 further
26           ORDERED that defense counsel shall provide to each health care provider this Protective
27 Order and the attached Notice of Authorization to Release Medical Information sufficiently in

28
                                                        1
29 STIPULATION AND ORDER

30
 1 advance of engaging with that health care provider in any conversations pursuant to this Protective

 2 Order. Each health care provider may decide whether or not he or she will speak with defense

 3 counsel – with or without Plaintiff’s lawyer present. Defense counsel should not suggest to the

 4 health care provider that he or she has any obligation to speak with them, and Plaintiff’s counsel may

 5 not advise or encourage the health care provider not to speak with defense counsel. Each of the

 6 health care providers are also free to consult with his or her own attorney regarding this matter, and

 7 to have an attorney present during any communication with defense counsel. Each of the health care

 8 providers are also free to request that Plaintiff or his attorney be present at any interview with
 9 defense counsel; and it is further

10              ORDERED that any interview by Defendant shall include only one attorney representing

11 Defendant, such that there is no other witness to the conversation other than the questioning attorney

12 and the health care provider. If the health care provider’s own counsel and/or Plaintiff or her counsel

13 are present, then this restriction shall not apply; and it is further

14              ORDERED that Defendant, defense counsel, or any other agent of Defendant, may not use

15 or disclose any health information obtained pursuant to this Protective Order for any purpose other

16 than this litigation; and it is further

17              ORDERED that at the conclusion of this litigation, and at the written request of Plaintiff or

18 his attorney, all recipients of health information obtained pursuant to this Protective Order shall

19 return to Plaintiff, or destroy, any and all documents containing health information obtained pursuant
20 to this Protective Order, except that health information included in insurance claims and law firm

21 litigation files may be retained as necessary to allow compliance with the insurance laws and the

22 Rules of Professional Conduct of California.

23              SO ORDERED.

24 Dated: March 18, 2020

25
26

27

28   tafo.535
                                                           2
29 STIPULATION AND ORDER

30
 1           NOTICE OF AUTHORIZATION TO RELEASE MEDICAL INFORMATION

 2 Plaintiff, Michelle Tafoya, has sued the United States of America (hereafter “Defendant”) alleging

 3 injuries that resulted on March 30, 2018, as a result of a motor vehicle accident with an employee of

 4 the United States Air Force.

 5           The case is now pending before the U.S. District Court for the Eastern District of California

 6 (Civil Action No. 2:18-cv-00535-MCE-KJN). Counsel for the parties have stipulated to a protective

 7 order allowing counsel for Defendant to speak informally with health care providers who, at various

 8 times, were treating Plaintiff. The Court has granted this request on certain conditions.
 9           One condition is that Defendant’s counsel must provide this notice in advance of any such

10 conversations. The Court has authorized Defendant’s counsel to speak with Plaintiff’s health care

11 providers if, and only if, the individual health care provider wishes to do so. If a health care provider

12 chooses to speak with Defendant’s counsel, he or she may disclose to the lawyer any medical

13 information about Plaintiff that could be relevant to the causes, treatment, extent, and consequences

14 of the injuries of Plaintiff. The health care provider may disclose only medical information that is

15 relevant, directly or indirectly, to these injuries.

16           The health care provider may identify and refer to specific documents in the course of any

17 discussion with Defendant’s counsel, and the health care provider may provide such documents or

18 copies of such documents to Defendant’s counsel. The Court has ordered Defendant’s counsel to

19 keep this information confidential and to use it only in connection with this lawsuit.
20           The decision regarding whether to speak with Defendant’s counsel is a decision for each of

21 the health care providers to make individually, and neither side in the lawsuit may try to influence

22 those decisions. If any of the health care providers so desire, they are free to consult with an attorney

23 regarding this matter, and they may have their attorney and Plaintiff or Plaintiff’s lawyer present for

24 any discussion with Defendant’s counsel, if they wish. These decisions are also entirely up to each of

25 the individual health care providers.
26

27

28
                                                          3
29 STIPULATION AND ORDER

30
